DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 09/09/2020. Claims 1-20 are presented in the case. Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (hereinafter He), US 20200005503 A1, in view of Alexander et al. (hereinafter Alexander), US 20200097563 A1.

Regarding independent claim 1, He discloses a computer-implemented method comprising:
ingesting, by one or more computer processors (Fig. 10, 1002; [0068]), a first corpus of a plurality of text sentences (Fig. 1, 152; [0029] discloses  a variety of support data 152 (i.e. a first corpus of a plurality of text sentences), such as chat transcripts, knowledge base content, user activity, web page text (e.g., from web page forums), and other forms of unstructured content. This support data 152 is provided to a knowledge extraction engine 154, which produces a candidate support knowledge set 160; Fig. 2, 210; [0034] discloses source data 210 is unstructured data from a variety of sources (such as the previously described support data). A knowledge extraction process is operated on the source data 210 to produce an organized knowledge set 220);
converting, by one or more computer processors, the plurality of text sentences into a plurality of sentence vectors (Fig. 3; [0038] and [0059] describes receiving text input and a pre-defined intent, at operation 302; encoding the text input, at operation 304; projecting encoded text input to higher-dimensional space to create a higher-dimensional vector, at operation 306; projecting the higher-dimensional vector to a lower-dimensional (e.g., up to three-dimensional (3D)) space to create a lower-dimensional vector, at operation 308; encoding the lower-dimensional vector consistent with an intent associated with the text, at operation 310);
grouping, by one or more computer processors, the plurality of sentence vectors into a plurality of sentence clusters, wherein a sentence cluster is composed of sentences that are semantically similar (Fig. 4; [0041] describes a goal of the operations 302 and 304 can be to translate text to a view of a vector in a human-understandable space. The human-understandable space may be one in which vectors associated with respective text that is more semantically similar (as opposed to syntactically similar) to each other are closer (e.g., by Euclidean distance or other distance metric) than vectors associated with respective text that is less semantically similar; Fig. 7; [0060] illustrates  a graphical view of source strings modified to a view of vectors. The display 700 includes a view of the 2D vectors represented as patterned circles 702A, 702B, 702C, 702D, and 702E. Each pattern represents a different intent, such that each circle with the same pattern is associated with a same intent. Thus, a plurality of different source strings, for example 401A, 401E, 401L, and 401N can each be associated with a same intent, the intent corresponding with the circle 702B in the example of FIG. 7).
He does not explicitly discloses 
receiving, by one or more computer processors, a second corpus;
determining, by one or more computer processors, for each sentence cluster of the plurality of sentence clusters, a frequency each sentence cluster appears in the second corpus;
based on the determined frequency, calculating, by one or more computer processors, a probability of each sentence cluster of the plurality of sentence clusters; and
based on the calculated probabilities, generating, by one or more computer processors, a first sentence model.
However, in the same field of endeavor, Alexander discloses 
receiving, by one or more computer processors (Fig. 9, 930; [0101]), a second corpus ([0034] discloses a corpus of historical chat data of the cloud client is analyzed to train the response recommendation model; Fig. 3; [0038] discloses a model training system 300 including a model training container 310, which uses a corpus of conversation data 305 to generate a response recommendation model. The model training container 310 generates training data 340 based on the corpus of conversation data 305. The training data 340 includes a set of context-response pairs and labels corresponding to each context-response pair);
determining, by one or more computer processors, for each sentence cluster of the plurality of sentence clusters, a frequency each sentence cluster appears in the second corpus (Fig. 3; [0038] discloses the model training container 310 generates training data 340 based on the corpus of conversation data 305. The training data 340 includes a set of context-response pairs and labels corresponding to each context-response pair. To generate the context-response pairs, the training data generator 315 may select a context corresponding to a conversation session. A response from an agent during the same conversation session as the input may be selected, or a response may be randomly selected from the corpus of conversation data 305; [0041]  describes each context 302 and response 304 are input into an embedding component 325; [0042] discloses the embedding component 325 generates a context vector 308 based on the input context 302, and the embedding component 325 generates a response vector 314 based on the input response 304. For each context-response pair, a vector comparison component 330 compares the context vector 308 and the response vector 314);
based on the determined frequency, calculating, by one or more computer processors, a probability of each sentence cluster of the plurality of sentence clusters ([0042] discloses for each context-response pair, a vector comparison component 330 compares the context vector 308 and the response vector 314 and outputs a similarity score 312 (i.e. a probability)); and
based on the calculated probabilities, generating, by one or more computer processors, a first sentence model ([0042] discloses the similarity score 312 and the label 306 corresponding to the context-response pair are input to a loss calculation component 335. The loss calculation component 335 implements a loss-function that optimizes the model by back-propagating errors through the neural network (e.g., the embedding component 325) as the model is trained).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of using a corpus of conversation data to generate a response recommendation model as suggested in Alexander into He’s system because both of these systems are addressing analyzing a corpus of data to train an intent classification model. This modification would have been motivated by the desire to provide a robust virtual agent  using the intent classification model to determine an “intent” of a user inquiry so that the agent may transmit a relevant response (Alexander, [0004]).

Regarding dependent claim 3, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. He further discloses plotting, by one or more computer processors, the plurality of sentence vectors on a two-dimensional graph (Fig. 7; [0060] illustrates a diagram of a graphical view of source strings modified in accord with the method 300 and rendered on a display 700. The view provided on the display 700 is of the points projected to 2D space. The display 700 includes a view of the 2D vectors represented as patterned circles 702A, 702B, 702C, 702D, and 702E. Each pattern represents a different intent, such that each circle with the same pattern is associated with a same intent. Thus, a plurality of different source strings, for example 401A, 401E, 401L, and 401N can each be associated with a same intent, the intent corresponding with the circle 702B).

Regarding dependent claim 4, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. He further discloses
receiving, by one or more computer processors, a question (Fig. 2, 250; [0033]; [0036] describes a virtual agent interface 240 is used to operate the conversation model in a human-agent input-output setting (sometimes called an interaction session). The virtual agent interface 240 may specifically use the conversation engine 230 to receive an end user query 250 or statement);
retrieving, by one or more computer processors, the first sentence model (Fig. 1, 176; Fig. 2; [0035] describes the conversation engine 230 to operate with the conversation model 176);
based on the first sentence model, determining, by one or more computer processors, one or more sentences from the second corpus as an answer to the question ([0035] discloses the knowledge set 220 is applied with model training, to enable a conversation engine 230 to operate with the conversation model 176 (see FIG. 1). The conversation engine 230 selects appropriate inquiries, responses, and replies for the conversation with the human user, as the conversation engine 230 uses information on various topics stored in the knowledge graph 270); and
transmitting, by one or more computer processors, the answer to the question ([0035] describes the conversation engine 230 selects appropriate inquiries, responses, and replies for the conversation with the human user, as the conversation engine 230 uses information on various topics stored in the knowledge graph 270; [0036] describes a virtual agent interface 240 is used to operate the conversation model in a human-agent input-output setting (sometimes called an interaction session). The virtual agent interface 240 may specifically use the conversation engine 230 to respond to an end user query 250 or statement).

Regarding dependent claim 6, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. He further discloses wherein the sentence model captures at least one relationship between each of the one or more sentences in the answer, wherein the relationship includes at least one of semantic, syntactic, discourse, logic, and entailment (Fig. 4; [0046] discloses a function of the embeddings, such as from the CNN 405, CNN 407, and the global vector (glove) processor 409 can be to capture the semantic relation/similarity between any two strings. This similarity generally is not captured from the term or text itself. For example, “Costco retail” is not syntactically similar to “Amazon sales”, but they are semantically similar they are related to each other, because from a history of context data, it can be seen that Costco and Amazon appear in similar contexts).

Regarding dependent claim 7, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. He further discloses wherein grouping the plurality of sentence vectors into the plurality of sentence clusters further comprises:
grouping, by one or more computer processors, the plurality of sentence vectors within a spatial threshold, wherein the spatial threshold is a radius of a circle in a 2-dimensional plane of sentence vectors (Fig. 8; [0063]-[0065] illustrates centroids of trending topics, analytics data regarding the source strings corresponding to a centroid can be displayed in response to a user selecting the centroid. The analytics data can include one or more of: (a) a number of source strings associated with the centroid over a specified period of time; (b) percentage of all source strings received that correspond to the topic represented by the centroid (or equivalent); (c) a timeline of a number of source strings received over a specified period of time. The centroids can be produced using a k-means clustering or other clustering technique. An input to the clustering technique can include the source string 401, the higher-dimension vector 420, the 2D vector produced at operation 308, or other encoding of the source string 401 or topic).

Regarding independent claim 8, it is a computer program product claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. He further discloses a computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media ([0071]).

Regarding dependent claim 10, it is a computer program product claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is a computer program product claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 13, it is a computer program product claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, it is a computer program product claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding independent claim 15, it is a system claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. He further discloses a computer system (Fig. 10, 1000; [0068]) comprising:
one or more computer processors (Fig. 10, 1002; [0068]);
one or more computer readable storage media (Fig. 10, 1003; [0069]);
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors ([0018]; [0069]).

Regarding dependent claim 17, it is a system claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 20, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Claims 2, 5, 9, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He, in view of Alexander as applied in claims 1, 8 and 15, further in view of Ran et al. (hereinafter Ran), US 20200401765 A1.

Regarding dependent claim 2, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. The combination of He and Alexander does not explicitly disclose
determining, by one or more computer processors, a number of dimensions of similarity to be measured between the plurality of text sentences;
determining, by one or more computer processors, for each sentence cluster of the plurality of sentence clusters, a frequency each sentence cluster appears in the second corpus for each dimension of similarity;
based on the determined frequency, calculating, by one or more computer processors, a probability of each sentence cluster of the plurality of sentence clusters for each dimension of similarity; and
based on the calculated probabilities, generating, by one or more computer processors, a second sentence model, wherein the second sentence model includes each dimension of similarity.
However, in the same field of endeavor, Ran discloses 
determining, by one or more computer processors, a number of dimensions of similarity to be measured between the plurality of text sentences (Fig. 7, S702; [0106] discloses word segmentation is performed on a sentence to obtain a plurality of words. Word segmentation may be performed on the input information. Examiner interprets the claimed number of dimensions as a number of words);
determining, by one or more computer processors, for each sentence cluster of the plurality of sentence clusters, a frequency each sentence cluster appears in the second corpus for each dimension of similarity (Fig. 7, S704-S710; [0107]-[0108] discloses word vectors of the plurality of words are determined. Term frequency-inverse document frequencies of the plurality of words are determined. The term frequency-inverse document frequencies of the plurality of words may be determined through a term frequency-inverse document frequency (TF-IDF) technology. The TF-IDF technology is a common weighting technology used for information retrieval and data mining. TF represents a term frequency, and IDF represents an inverse document frequency; [0110] discloses the formula for calculating the TF-IDF of a word vector based on a quantity of times of a word vector w appearing in a document/a total quantity of words in the document; [0114] discloses sentence similarities between sentence vectors of the plurality of sentences is determined. A cosine similarity between the sentence vectors may be used as the similarity between the sentences);
based on the determined frequency, calculating, by one or more computer processors, a probability of each sentence cluster of the plurality of sentence clusters for each dimension of similarity (Fig. 7, S712; [0115] discloses a similarity matrix is constructed based on the similarity); and
based on the calculated probabilities, generating, by one or more computer processors, a second sentence model, wherein the second sentence model includes each dimension of similarity (Fig. 7, S714; [0115] discloses a graphical model is constructed based on the similarity matrix by using a sentence as a node and by using a similarity as a weight of an edge).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a sentence vector of the plurality of sentences according to a quantity of times of a word vector appearing in a document/a total quantity of words in the document. This modification would have been motivated by the desire to enable a robot to generate a reply with an information amount, and assist a user to change opinions with external information (Ran, [0005]; [0029]-[0031]).

Regarding dependent claim 5, the combination of He and Alexander teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. The combination of He and Alexander does not explicitly disclose
based on the first sentence model, determining, by one or more computer processors, an order of the one or more sentences in the answer.
However, in the same field of endeavor, Ran discloses
based on the first sentence model, determining, by one or more computer processors, an order of the one or more sentences in the answer (Fig. 4; [0055] describes a plurality of sentences in the candidate article are obtained, and a score of each of the plurality of sentences is determined. Step S406 may specifically include: determining a first score according to an importance level of each of the plurality of sentences in the article; determining a second score according to a similarity between each of the plurality of sentences and the input information; and determining the score according to the first score and the second score; [0060] describes a weighted sum of the importance level of each sentence and the similarity (e.g. similarity with the input information) may be used as a final score of the sentence, and then sorting is performed; [0062] describes in step S408, part of the plurality of sentences are extracted based on a score result, to generate return information. The plurality of sentences may be sorted based on the score result, and part of the plurality of sentences are extracted in sequence to generate the return information; [0063] describes scores (the first score and the second score) of the sentences of the candidate article may be sorted, and sentences with highest scores are preferentially selected and organized into a reply).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of determining a score for each sentences based on the sentence similarity, sorting the sentences based on the score result and sentences with highest scores are preferentially selected and organized into a reply. This modification would have been motivated by the desire to enable a robot to generate a reply with an information amount, and assist a user to change opinions with external information (Ran, [0005]; [0029]-[0031]).

Regarding dependent claim 9, it is a computer program product claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 12, it is a computer program product claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 16, it is a system claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 18, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Li et al. (US 20200311145 A1) teaches a method and system for generating an answer to a question based on clustering and sentence similarity.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143